Citation Nr: 1505652	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-29 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In October 2012, the Veteran filed a timely Substantive Appeal (VA Form 9).  

In March 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with this claim.  The hearing transcript is contained in the Virtual VA file.  


FINDINGS OF FACT

1.  The June 2008 rating decision that denied the Veteran's claim of service connection for PTSD was not appealed and is final.

2.  Some of the evidence received since the June 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when the claimant has provided new and material evidence as to another missing element).

In its June 2008 rating decision, the RO found the evidence did not show a confirmed diagnosis of PTSD and continued to deny the Veteran's claim because no new and material evidence had been received.  A notice of disagreement was not filed within one year of the notice of that decision.  Thus, the Board finds that the June 2008 rating decision is final.

The Veteran's current claim to reopen his previously denied claim was received by VA in October 2010.  As support for his claim, the Veteran submitted an October 2010 report of Mental Status Examination summarizing a PTSD evaluation performed by a private licensed psychologist, J.R.A., Jr., MA.  The report documents an Axis I diagnosis of PTSD, chronic, rendered by J.R.A.  

The Veteran's claim has been denied because he did not have a confirmed diagnosis of PTSD.  Newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Shade, 24 Vet. App. at 120.  The Board finds that this new evidence providing a diagnosis of PTSD relates to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for PTSD.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and the appeal is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Generally, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014).

Generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010)). The rule has no geographic requirement and is not limited to service in a combat zone or on land. Id.

There is no service department evidence that the Veteran engaged in combat or that he was awarded medals indicative of combat service.  Also, the record does not contain a diagnosis of PTSD rendered in a C&P examination.  See August 2012 C&P examination report (finding that the Veteran did not meet the criteria for PTSD); see also Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39846-47 (July 13, 2010) (discussing the requirement that the evidentiary standard for establishing occurrence of the stressor will be liberalized only if "a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor," and noting that such examiners are limited to "mental health professionals who are qualified to perform initial Compensation and Pension (C&P) examinations").  Thus, the Veteran's lay testimony alone is not enough to establish the occurrence of the alleged stressors.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  The Veteran contends that he served as an ammunition specialist while attached to 661st Ordnance in DaNang and Duc Pho during which time he was exposed to mortar attacks from July 1969 to October 1970-particularly from January 1970 to March 1970.  Service records show that the Veteran's principle duty was ammunition specialist while attached to the 661st Ordnance and that he participated in the Vietnam Summer Fall Offensive and the 17th Campaign unnamed.  In light of the foregoing, the Board finds that the RO/AMC should undergo appropriate efforts to verify the Veteran's alleged stressors. 

VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In this regard, the Board notes that in January 2011 the Veteran executed a VA 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for P., without a full name or address.  There is no record evidence that VA contacted the Veteran to request additional information about P. or notified the Veteran that the records were not obtained.  The Board notes that page one of the October 2010 report of J.R.A., Jr., MA indicates that the Veteran received treatment at P.M.H.C.  In addition, page seven of the August 2012 VA examination report shows that the Veteran received mental health services at a community mental health center in a specific county.  Accordingly, on remand VA is to contact the Veteran to clarify and obtain contact information for P. and any additional mental health treatment.

In addition, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Also, the Veteran indicated that he was denied Social Security disability benefits.  The Board finds that records relating to the disability claim should be obtained as well.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for his psychiatric disorder.  Specifically ask the Veteran to provide information concerning P. (identified in the January 2011 VA Form 21-4142), Prestera Mental Health Center, and the mental health services he received at the community mental health center in Lincoln Co. referenced in the August 2012 VA examination report.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake appropriate efforts to verify the Veteran's allegation that while attached to 661st Ordnance in DaNang and Duc Pho he was exposed to mortar attacks from July 1969 to October 1970-particularly from January 1970 to March 1970.  

4.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


